Citation Nr: 0907991	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 
2001 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his May 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a Member (Veterans Law 
Judge) of the Board.  So, in June 2008, the Board remanded 
this case to the RO, via the Appeals Management Center (AMC), 
to schedule the Veteran for a Travel Board hearing.  But, 
although the RO scheduled him for this hearing in November 
2008, he failed to report for it.  He has not explained his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).

In addition, the Board sees the most recent correspondence to 
the Veteran was returned as undeliverable, with no forwarding 
address from the postmaster.  But as the Court held in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  For VA 
purposes, "notice" means written notice sent to a claimant 
at his or her most recent address of record.  38 C.F.R. 
3.1(q) (2008).  The presumption of administrative regularity 
does not diminish the claimant's responsibility to keep VA 
informed of changes of address.  If he does not do so, VA is 
not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).



FINDINGS OF FACT

1.  There is no indication the Veteran had bilateral hearing 
loss while he was in the military or sensorineural hearing 
loss within one year after his discharge.  

2.  There also is no competent or credible evidence otherwise 
linking his current bilateral hearing loss to his military 
service, including to any acoustic trauma he may have 
sustained in service.  

2.  Moreover, he had an acute and transitory ear infection 
during service that resolved.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the claim in the March 
2007 SOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in October 2008, 
and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and arranged for a 
VA audiological examination for a medical nexus opinion 
concerning the nature and cause of his claimed bilateral 
hearing loss - including, in particular, in terms of whether 
it is attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied 
the RO made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing 
loss as a result of acoustic trauma and ear infection during 
active military service.  Specifically, he asserts that as an 
Airfield Manager, his job required him to be on the flight 
line around jet engines, which exposed him to loud noises 
with minimal hearing protection.  He adds that he used "bird 
canons and screamers to keep the runway cleared for aircrafts 
when they were landing."  Further, he alleges he was treated 
for an ear infection at the medical facility at Andrews Air 
Force Base, in Maryland.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Some diseases are chronic, per se, such as organic diseases 
of the nervous system (including sensorineural hearing loss), 
and therefore will be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  

Most fatal to the Veteran's claim at issue for bilateral 
hearing loss is the fact that there is competent medical 
evidence of record specifically discounting any notion of 
correlation between current hearing loss disability and his 
claimed acoustic trauma during service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Indeed, the May 2006 VA examiner specifically found 
that his sensorineural hearing loss "was not incurred in or 
aggravated by military service," because "the type and 
pattern of hearing loss is not consistent with noise-induced 
hearing loss."  And there is also an absence of any 
competent evidence attributing his current bilateral hearing 
loss disorder to an in-service ear infection.

Moreover, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of bilateral hearing 
loss or acoustic trauma during service or within one year 
after service (i.e., by January 2006).  The Board 
acknowledges, however, that a June 2003 STR confirms his 
contention that he was provided acute treatment for an ear 
infection during service, but importantly, the STRs do not 
reflect a chronic ear disability in service, especially 
bilateral hearing loss.  And his January 2005 separation 
examination was equally unremarkable, also not noting any 
hearing loss or ear infection in either ear.  In short, it 
must be concluded that his in-service ear infection was acute 
and transitory and resolved prior to discharge without 
resulting chronic residual disability.  And in the absence of 
any hearing loss in service, his service medical records 
provide highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  The veteran's STRs, 
as a whole, provide evidence against a finding for any 
chronic bilateral ear disorder in service, including 
bilateral hearing loss.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

The audiometric test results of his May 2006 VA examination 
clearly show a right ear hearing loss disability, that meet 
the auditory thresholds of § 3.385.  His left ear does not 
appear to meet the auditory thresholds and speech recognition 
scores, sufficient for constituting current hearing 
impairment for VA compensation purposes under 38 C.F.R. § 
3.385.  But, the Board assumes that he has bilateral hearing 
loss, as the May 2006 VA examiner diagnoses him with 
sensorineural hearing loss.  The Veteran thereby meets the 
preliminary, threshold requirement for service connection of 
a currently diagnosed bilateral hearing loss disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The mere fact that he did not have indications of hearing 
loss when separating from service, or even within one year of 
separation, is not altogether dispositive of his claim.  The 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish 
entitlement to service connection.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Rather, it is only required that 
the Veteran currently have sufficient hearing loss to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards (which, as 
mentioned, the Board is for purposes of this decision is 
assuming that he does), and that he have competent evidence 
etiologically linking his current hearing loss to his 
military service, which unfortunately, he does not.  See 
again Hensley.

So, even acknowledging there is proof of the Veteran's 
claimed disability, and even assuming he experienced acoustic 
trauma during service in the manner alleged, there still is 
no competent medical evidence of a nexus or relationship 
between that acoustic trauma during service and his current 
hearing loss disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's personal statements in support of 
his claim, as well as the supporting statements of his 
family.  While he may well believe that he has bilateral 
hearing loss related to his military service, as a layman 
without the required medical training and expertise, he is 
not qualified to render a probative medical opinion 
concerning the nature and cause of this condition.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

While competent to comment on symptoms (e.g., pain, 
difficultly hearing, etc.) he experienced during service and 
purportedly has during the few years since, he lacks the 
necessary medical expertise to determine whether his symptoms 
are due to conditions attributable to his military service.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  So there is no reasonable doubt to 
resolve in the Veteran's favor and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


